1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   PEDRO CORTEZ and MARIA CORTEZ,                       Case No.: 20-CV-287 JLS (RBB)
12                                      Plaintiffs,
                                                          ORDER DENYING WITHOUT
13                        vs.                             PREJUDICE PLAINTIFF’S MOTION
                                                          TO PROCEED IN FORMA
14
                                                          PAUPERIS
15   WEI ZHANG; 1119 E. OHIO AVE.
     TRUST; NOELLE ZHANG; and DOES                        (ECF No. 2)
16   1–50, inclusive,
17                                    Defendants.
18
19         Presently before the Court is Plaintiffs Pedro and Maria Cortez’s Motion to Proceed
20   in Forma Pauperis (“IFP”) (“Mot.,” ECF No. 2). On February 14, 2020, Plaintiffs,
21   proceeding pro se, filed an action for violation of Regulation Z of the Truth in Lending Act
22   against Defendants Wei Zahng, 1119 E. Ohio Ave. Trust, and Noelle Zhang. See generally
23   ECF No. 1 (“Compl.”). Following recusal of the Honorable Michael M. Anello on
24   February 18, 2020, Plaintiffs’ case was reassigned to this Court. See ECF No. 3.
25         All parties instituting any civil action, suit, or proceeding in a district court of the
26   United States, except an application for a writ of habeas corpus, must pay filing and
27   ///
28   ///
                                                      1
                                                                                 20-CV-287 JLS (RBB)
1    administration fees totaling $400. 1 28 U.S.C. § 1914(a). A court may, however, in its
2    discretion, allow a plaintiff to proceed without paying these fees if the plaintiff seeks leave
3    to proceed IFP by submitting an affidavit demonstrating the fees impose financial hardship.
4    See 28 U.S.C. § 1915(a); Escobeda v. Applebees, 787 F.3d 1226, 1234 (2015). Although
5    the statute does not specify the qualifications for proceeding IFP, the plaintiff’s affidavit
6    must allege poverty with some particularity. Escobeda, 787 F.3d at 1234. Granting a
7    plaintiff leave to proceed IFP may be proper, for example, when the affidavit demonstrates
8    that paying court costs will result in a plaintiff’s inability to afford the “necessities of life.”
9    Id. The affidavit, however, need not demonstrate that the plaintiff is destitute. Id.
10           In Escobeda, for example, the filing fees constituted forty percent of the plaintiff’s
11   monthly income before factoring in her expenses. Id. at 1235. Taking into account the
12   plaintiff’s rent and debt payments, the filing fee would have required the entirety of two
13   months’ worth of her remaining funds, meaning that the plaintiff “would have to forgo
14   eating during those sixty days, to save up to pay the filing fee.” Id. Under those
15   circumstances, the Ninth Circuit determined that paying the filing fee would constitute a
16   significant financial hardship to the plaintiff. Id. Accordingly, the court reversed the
17   magistrate judge’s ruling denying the plaintiff IFP status. Id. at 1236.
18           Here, the Court concludes that Plaintiffs have not met their burden of demonstrating
19   that payment of the filing fee would constitute an undue financial hardship. Plaintiffs’
20   affidavit indicates their gross monthly income is $3,900.00, Mot. at 1, and that their net
21   monthly income is $2,500.000. Id. The have $55 in a checking account, id. at 2, and six
22   children, id., although it is unclear how many are dependents. Plaintiffs purport to have no
23   “housing, transportation, utilities, or loan payments or other monthly expenses” or “[a]ny
24   debts or financial obligations.” Id. at 2.
25
26
27   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See 28
     U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff. June 1,
28   2016)). The additional $50 administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                              2
                                                                                                20-CV-287 JLS (RBB)
1          In light of these representations, it appears Plaintiffs have more than sufficient
2    income to afford life’s necessities in addition to the filing fee. Indeed, given Plaintiffs’
3    lack of monthly expenses and $2,500 net monthly income, there appears to be no reason
4    why Plaintiffs cannot afford the requisite $400 filing fee. See generally id. at 1–2.
5    Accordingly, the Court DENIES WITHOUT PREJUDICE Plaintiffs’ Motion.
6                                          CONCLUSION
7          Good cause appearing, IT IS HEREBY ORDERED that:
8          1.     Plaintiffs’ Motion pursuant to 28 U.S.C. § 1915(a) (ECF No. 2) is DENIED
9    WITHOUT PREJUDICE;
10         2.     Plaintiffs’ Complaint is DISMISSED WITHOUT PREJUDICE for failure
11   to prepay the filing fee mandated by 28 U.S.C. §1914(a); and
12         3.      Plaintiffs are GRANTED thirty (30) days from the date on which this Order
13   is electronically docketed to either (1) pay the entire $400 statutory and administrative
14   filing fee, or (2) file a new IFP Motion alleging they are unable to pay the requisite fees.
15          IT IS SO ORDERED.
16
17   Dated: March 30, 2020
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                                 20-CV-287 JLS (RBB)
